Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15, 23-30, 32, 34, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 22-32 of U.S. Patent No. 10,681,266. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention. Claims 1-15, 23-30, 32, 34, 35 of the instant application are anticipated in the limitations of claims 1-15 and 22-32 of the cited patent. The claims of the instant application are broader than those of cited patent ‘266 and merely omit certain limitations in the claims of the cited patent ‘266.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 16-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-21 of US Patent # 10,681,266.  This is a statutory double patenting rejection since the earlier claims have been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation “the buffer memory" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It should be dependent upon claim 6.
Claim 15 recites the limitation “the imager data interface” in line 3. There is insufficient antecedent basis for this limitation in the claim. It should be dependent upon claim 6.
Claim 21 recites the limitation “the pixel processor” in lines 5 and 6 and “the corrected image frame” in lines 7 and 8. There is insufficient antecedent basis for this limitation in the claim. It should be dependent upon claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (US PGPUB 20100260428).
[Claim 1]
A method for processing digital images, the method comprising: 
receiving from an image sensor (102, figure 1) an image frame, the image frame having a frame pixel resolution substantially equal to a sensor pixel resolution of the image sensor (Paragraph 42, image sensor 102 outputs the image data directly to the preprocessor and therefore the resolution will be substantially equal to the resolution of the image sensor);
dividing the image frame into first and second image subframes (blocks, figure 2) to be sequentially processed by an image signal processor (106, Paragraph 46), each of the first and the second image subframes having a subframe pixel resolution smaller than the sensor pixel resolution (in figure 2, one frame is divided into multiple blocks and therefore resolution for each block will be smaller than the sensor pixel resolution) and a region in which the first and second image subframes overlap with each other (Paragraph 70), the subframe pixel resolution being predetermined by a processing capacity of the image signal processor (Paragraph 60, 
consecutively processing the first and the second image subframes by the image signal processor (Paragraphs 46, 50).
[Claim 2]
The method of claim 1, wherein the dividing comprises horizontally dividing the image frame into the first and second image subframes (Paragraph 46, figure 2).
[Claim 4]
The method of claim 1, wherein the dividing comprises dividing the image frame into the first image subframe, the second image subframe, and at least one third image subframe (Paragraph 46, figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US PGPUB 20100260428) in view of Kurupati (US PGPUB 20080049037).
[Claims 3 and 5]
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US PGPUB 20160182806).
[Claim 23]
A camera system for processing digital images, the system comprising an image sensor (imaging device 902, Paragraphs 71 and 73, figure 9, In various implementations, the example image processing system 900 may have an imaging device 902 to form or receive captured image data);
an image processing apparatus in communication with the image sensor and including a buffer memory and an image signal processor (Paragraph 77, The image processing system 900 may have one or more processors 920 which may include a dedicated image signal processor (ISP) 922, memory stores 924 which may or may not hold the AF calibration buffers 926, one or more displays 928 to provide images 930); and a display connected to the image processing apparatus (display 928, fig. 9).
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 20160182806) in view of Ueno et al. (US PGPUB 20100260428).
[Claim 24]
Liu fails to teach wherein the image processing apparatus further comprises a digital signal processor configured to divide the image frame stored in the buffer memory into the first and second image subframes to be processed by the image signal processor, each of the first and the second image subframes having a subframe pixel resolution smaller than the sensor pixel resolution and a region in which the first and second image subframes overlap with each other, the subframe pixel resolution being predetermined by a processing capacity of the image signal processor. However Ueno teaches dividing the image frame into first and second image 
[Claim 35]
Liu teaches the images sensor is a complementary metal-oxide-semiconductor (CMOS) sensor (Paragraph 73) but fails to teach the image sensor has a pixel resolution that is larger than the .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 20160182806) in view of DeBoer et al. (US PGPUB 20160157715).
[Claim 33]
Liu fails to teach wherein the pre-processing apparatus is a field-programmable gate array (FPGA). However Deboer teaches a frame grabber (630, figure 4) that includes a user-programmable FPGA for on-board image pre-processing, which can reduce computational resources utilized for image analysis. Because the FPGA is a hardware resource, it can free CPU to perform other operations. CPU intervention is not required to perform the analysis, and thus, the latency can be significantly reduced from preprocessed input to processed output (Paragraph 41). Therefore taking the combined teachings of Liu and Deboer, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have pre-processing apparatus be a field-programmable gate array (FPGA) in order to reduce 
Allowable Subject Matter
Claims 6-15, 25-32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach “transmitting the corrected image frame to a buffer memory via a data interface; storing the image frame in the buffer memory; receiving the first image subframe via the data interface from the buffer memory; transmitting the first image subframe via an imager data interface to the image signal processor; processing the first image subframe by the image signal processor; receiving the second image subframe via the data interface from the buffer memory; transmitting the second image subframe via the imager data interface to the image signal processor upon completion of the processing of the first image subframe by the image signal processor…” as recited in claim 6 and “he buffer memory is a first buffer memory, and the method further comprises storing the first and second image subframes in a second buffer memory after being processed by the image signal processor;
reassembling the first and second image subframes stored in the second buffer memory to a still image frame by a digital signal processor; post-processing the still image frame by the digital signal processor; and storing the post-processed still image frame in a non-transitory computer-readable storage medium in a graphics image format processing the second image subframe by the image signal processor. Claims 8-12 are dependent upon claim 7. Claim 15 is allowed “the image signal processor is a first image signal processor, the imager data interface is a first imager 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696